By the Court,
Wallace, J.:
We are of opinion that the third call in the deed from Rufus to Hugal—in these words: “ Thence in a southern direction to the Pacific Ocean, so as to include the improvements and house of said Hugal, and to include a quantity of land equal to one Spanish league”—imports that in approaching the ocean, the line must deflect from a right angle to such an extent as, at all events, will include one league of land in superficial area, and so much more than that quantity as may be necessary to include the improvements of Hugal as they existed in September, 1847. This results by construction of the terms of the deed itself, and parol evidence is not admissi ble to vary it in that respect.
The judgment is reversed, and the cause remanded for a new trial.